DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8 and 14 is objected to because of the following informalities:  
in claim 8 of lines 3 the occurrence of "a target device" should be amended to--- "the target device"-----
in claim 14 of lines 3 the occurrence of "wireless signal information" should be amended to--- "the wireless signal information"-----
Appropriate corrections are required.
in claim 14 of lines 6 the occurrence of "a target device" should be amended to--- "the target device"-----
Appropriate corrections are required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [hereinafter as Zhang], WO 2021/023032 A1 in view of Abdelmoneum [hereinafter as Abdelmoneum], US 2018/0349588 A1.
Regarding claim 1, Zhang discloses wherein a system (Fig.1-2 page 4 lines 1-5, a system) comprising:
at least one processor (Fig.1-2 page 6 lines 55-56, one or more processors); and
memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations (Fig.1-2 page 6 lines 55-56 to page 7 lines 1-5, memory storing instructions that, when executed by the one or more processors causes the system to perform a set of operations), the set of operations comprising:
generating wireless signal information associated with at least a first radio signal from a first computing device and a second radio signal from a second computing device (Fig.9A-D page 22 lines 1-22, sending/generating the dedicated fingerprint information for unlocking instruction/the wireless signal information associated with wireless Wi-Fi radio signal from the watch or the bracelet and the signal strength of Bluetooth connection radio signal from a mobile phone, whereby the first electronic device 100 could also be a mobile phone and the second electronic device 200 may also be a door lock, car lock etc. containing a Bluetooth chip which is not limited such as short-range wireless communication connections, Wi-Fi connection, a ZigBee connection and so on and Fig.7-8&10 page 20 lines 25-28, generating the device name or MAC address/the wireless signal information for the unlocking instruction between the first electronic device 100 and the second electronic device 200 through the Bluetooth connection);
processing the generated wireless signal information to identify a matching wireless fingerprint associated with a target device (Fig.8&9A-D page 21 lines 1-22, performing the trusted detection and signal strength detection/processing the generated wireless signal information and the first electronic device 100 is verifying and detecting/ identifying that the collected fingerprint information matches the dedicated fingerprint information via the Bluetooth connection signal strength); and
in response to identifying the matching wireless fingerprint, establishing a wireless connection with the target device (Fig.8&9A-D page 21 lines 1-22, the first electronic device 100 is establishing a wireless connection with the second electronic device 200 through the Bluetooth connection in response to the matching of the collected fingerprint information and the dedicated fingerprint information within the set time and Fig.8 page 16 lines 1-22, establishing a Bluetooth connection/wireless connection with the target device in the device name list 1582 that is used to list identities of devices).
	Even though Zhang discloses wherein processing the generated wireless signal information to identify a matching wireless fingerprint associated with a target device, in the same field of endeavor, Abdelmoneum teaches wherein processing the generated wireless signal information to identify a matching wireless fingerprint associated with a target device (Fig.1&5 [0029]-[0030], comparing/processing the generated wireless transmission signal information to determine a statistical matching the wireless fingerprint data sequence associated with a gaming console/target device via the Bluetooth, Wi-Fi, NFC or other wireless standards connection signal); and
in response to identifying the matching wireless fingerprint, establishing a wireless connection with the target device (Fig.1&5 [0030]-[0031], the wireless controller is establishing a wireless connection with the gaming console/target device upon receiving the digitized fingerprint data of the determining for the matching wireless fingerprint). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang to incorporate the teaching of Abdelmoneum in order to provide for enhancing biometric security. 
	It would have been beneficial to use the fingerprint sequence data which is compared to determine if it is valid. A fingerprint sequence data may be compared with another fingerprint sequence stored in memory. Further, orientation and tolerances may be specified for each fingerprint, such that a statistical match of a certain level may be required before a fingerprint sequence may be considered valid, and the fingerprint data sequence may be captured by a fingerprint sensor as shown in Fig.1, which may then be digitized by a processor inside a controller. The controller may then transmit the digital data to a console for processing and authentication as taught by Abdelmoneum to have incorporated in the system of Zhang to provide a secure way to log onto any game console or entertainment system using a fingerprint biometrics authentication sensor installed in a remote control or game controller of the console/entertainment system. (Abdelmoneum, Fig.1&5 [0029]-[0030] and Fig.1-2&5 [0033])

Regarding claim 6, Zhang and Abdelmoneum disclose all the elements of claim 1 as stated above wherein Zhang further discloses the first radio signal is a Wi-Fi radio signal and the second radio signal is a Bluetooth radio signal (Fig.9A-D page 22 lines 1-22, sending/generating the dedicated fingerprint information for unlocking instruction/the wireless signal information associated with the first radio signal is a wireless Wi-Fi radio signal from the watch or the bracelet and the second radio signal is Bluetooth connection radio signal from a mobile phone, whereby the first electronic device 100 could also be a mobile phone and the second electronic device 200 may also be a door lock, car lock etc. containing a Bluetooth chip which is not limited such as short-range wireless communication connections, Wi-Fi connection, a ZigBee connection and so on).

Regarding claim 7, Zhang and Abdelmoneum disclose all the elements of claim 6 as stated above wherein Zhang further discloses the first computing device is the second computing device (Fig.9A-D page 22 lines 1-22, the first computing device is the second computing device when first electronic device 100 may also be other electronic devices such as watches, bracelets, etc., including a Bluetooth chip and the second electronic device 200 may also be a door lock, car lock, etc. containing a Bluetooth chip).

Regarding claim 14, Zhang discloses wherein a method for establishing a connection between a computing device and a target device based on wireless signal information (Fig.1-2 page 5 lines 23-24, establishing a Bluetooth connection between the first electronic device 100 and the second electronic device 200 based on the dedicated fingerprint information/ wireless signal information), the method comprising:
generating wireless signal information associated with at least a first radio signal from a
first computing device and a second radio signal from a second computing device (Fig.9A-D page 22 lines 1-22, sending/generating the dedicated fingerprint information for unlocking instruction/the wireless signal information associated with wireless Wi-Fi radio signal from the watch or the bracelet and the signal strength of Bluetooth connection radio signal from a mobile phone, whereby the first electronic device 100 could also be a mobile phone and the second electronic device 200 may also be a door lock, car lock etc. containing a Bluetooth chip which is not limited such as short-range wireless communication connections, Wi-Fi connection, a ZigBee connection and so on and Fig.7-8&10 page 20 lines 25-28, generating the device name or MAC address/the wireless signal information for the unlocking instruction between the first electronic device 100 and the second electronic device 200 through the Bluetooth connection);
processing the generated wireless signal information to identify a matching wireless
fingerprint associated with a target device (Fig.8&9A-D page 21 lines 1-22, performing the trusted detection and signal strength detection/processing the generated wireless signal information and the first electronic device 100 is verifying and detecting/ identifying that the collected fingerprint information matches the dedicated fingerprint information via the Bluetooth connection signal strength); and
in response to identifying the matching wireless fingerprint, establishing a wireless
connection with the target device (Fig.8&9A-D page 21 lines 1-22, the first electronic device 100 is establishing a wireless connection with the second electronic device 200 through the Bluetooth connection in response to the matching of the collected fingerprint information and the dedicated fingerprint information within the set time and Fig.8 page 16 lines 1-22, establishing a Bluetooth connection/wireless connection with the target device in the device name list 1582 that is used to list identities of devices).
	Even though Zhang discloses wherein processing the generated wireless signal information to identify a matching wireless fingerprint associated with a target device, in the same field of endeavor, Abdelmoneum teaches wherein processing the generated wireless signal information to identify a matching wireless fingerprint associated with a target device (Fig.1&5 [0029]-[0030], comparing/processing the generated wireless transmission signal information to determine a statistical matching the wireless fingerprint data sequence associated with a gaming console/target device via the Bluetooth, Wi-Fi, NFC or other wireless standards connection signal); and in response to identifying the matching wireless fingerprint, establishing a wireless connection with the target device (Fig.1&5 [0030]-[0031], the wireless controller is establishing a wireless connection with the gaming console/target device upon receiving the digitized fingerprint data of the determining for the matching wireless fingerprint).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang to incorporate the teaching of Abdelmoneum in order to provide for enhancing biometric security. 
	It would have been beneficial to use the fingerprint sequence data which is compared to determine if it is valid. A fingerprint sequence data may be compared with another fingerprint sequence stored in memory. Further, orientation and tolerances may be specified for each fingerprint, such that a statistical match of a certain level may be required before a fingerprint sequence may be considered valid, and the fingerprint data sequence may be captured by a fingerprint sensor as shown in Fig.1, which may then be digitized by a processor inside a controller. The controller may then transmit the digital data to a console for processing and authentication as taught by Abdelmoneum to have incorporated in the system of Zhang to provide a secure way to log onto any game console or entertainment system using a fingerprint biometrics authentication sensor installed in a remote control or game controller of the console/entertainment system. (Abdelmoneum, Fig.1&5 [0029]-[0030] and Fig.1-2&5 [0033])

Regarding claim 19, Zhang and Abdelmoneum disclose all the elements of claim 14 as stated above wherein Zhang further discloses the first radio signal is a Wi-Fi radio signal and the second radio signal is a Bluetooth radio signal (Fig.9A-D page 22 lines 1-22, sending/generating the dedicated fingerprint information for unlocking instruction/the wireless signal information associated with the first radio signal is a wireless Wi-Fi radio signal from the watch or the bracelet and the second radio signal is Bluetooth connection radio signal from a mobile phone, whereby the first electronic device 100 could also be a mobile phone and the second electronic device 200 may also be a door lock, car lock etc. containing a Bluetooth chip which is not limited such as short-range wireless communication connections, Wi-Fi connection, a ZigBee connection and so on).

Regarding claim 20, Zhang and Abdelmoneum disclose all the elements of claim 19 as stated above wherein Zhang further discloses the first computing device is the second computing device (Fig.9A-D page 22 lines 1-22, the first computing device is the second computing device when first electronic device 100 may also be other electronic devices such as watches, bracelets, etc., including a Bluetooth chip and the second electronic device 200 may also be a door lock, car lock, etc. containing a Bluetooth chip).



Claims 2-5, 8-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. [hereinafter as Zhang], WO 2021/023032 A1 in view of Abdelmoneum [hereinafter as Abdelmoneum], US 2018/0349588 A1 further in view of Ledlie et al. [hereinafter as Ledlie], US 2011/0306354 A1.
Regarding claim 2, Zhang and Abdelmoneum disclose all the elements of claim 1 as stated above wherein Zhang further discloses the wireless fingerprint comprises: a first entry associated with the first computing device (Fig.9A-D page 17 lines 3-4, a first setting entry 226 associated with the first computing device and Fig.7-8 page 20 lines 31-35, the received signal strength indication (RSSI) of the received Bluetooth connection); and
a second entry associated with the second computing device (Fig.9A-D page 17 lines 3-4, a second setting entry 227 associated with the second computing device and Fig.7-8 page 20 lines 31-35, the received signal strength indication (RSSI) of the received wireless Wi-Fi connection).
	Even though Zhang and Abdelmoneum discloses the wireless fingerprint comprises: a first entry associated with the first computing device; and a second entry associated with the second computing device, in the same field of endeavor, Ledlie teaches wherein the wireless fingerprint comprises: a first entry associated with the first computing device (Fig.8 [0063]-[0064], a first entry is the RSSI received signal strength in associated with the first computing device for a histogram/historical signal strength RSSI values being normalized or scaled so as to lie within a predefined range such as 0 to 100 and Fig.4 [0038], a first signal strength of the first radio signal is within the predetermined range of frequencies/first signal strength range for identifying the matching wireless finger print); and
a second entry associated with the second computing device (Fig.8 [0063]-[0064], a second entry is the RSSI received signal strength in associated with the second computing device for a histogram/historical signal strength RSSI values being normalized or scaled so as to lie within a predefined range such as 0 to -100dBM and Fig.4 [0038], a second signal strength of the second radio signal is within the predetermined range of frequencies/second signal strength range for identifying the matching wireless finger print).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang and Abdelmoneum to incorporate the teaching of Ledlie in order to result in improved localization for all users. 
	It would have been beneficial to use the RSSI values which may be normalized or scaled so as to lie within a predefined range, such as 0 to 100. For each space and for each signal source visible within the space, the processor 30 of one embodiment
constructs a histogram of the number (i.e., count) of signals received within the space from the respective signal source having respective RSSIs. The domain for each dimension may range from the maximum to the minimum detectable power range for the RSSI, such as from 0 to around -100 dBM as taught by Ledlie to have incorporated in the system of Zhang and Abdelmoneum to improve the fingerprint database. (Ledlie, Fig.4 [0038], Fig.8 [0060] and Fig.8 [0063]-[0064])

Regarding claim 3, Zhang, Abdelmoneum and Ledlie disclose all the elements of claim 2 as stated above wherein Ledlie further discloses the first entry comprises a first signal strength range associated with a historical signal strength of the first computing device (Fig.8-9 [0063]-[0064], a first entry comprises a first RSSI received signal strength indication of 5 and 7 in associated with a histogram/historical signal strength of the first computing device); and
the second entry comprises a second signal strength range associated with a historical
signal strength of the second computing device (Fig.8 [0063]-[0064], a second entry is a second RSSI received signal strength indication of 4 and 8 in associated with a histogram/historical of the second computing device).

Regarding claim 4, Zhang, Abdelmoneum and Ledlie disclose all the elements of claim 3 as stated above wherein Ledlie further discloses identifying the matching wireless fingerprint comprises determining that: a first signal strength of the first radio signal is within the first signal strength range (Fig.4 [0038], a first signal strength of the first radio signal is within the predetermined range of frequencies/first signal strength range for identifying the matching wireless finger print and Fig.8-9 [0063]-[0064], a first signal strength of the first radio signal is within a predefined range such as 0 to 100); and
a second signal strength range of the second radio signal is within the second signal
strength range (Fig.4 [0038], a second signal strength of the second radio signal is within the predetermined range of frequencies/second signal strength range for identifying the matching wireless finger print and Fig.8-9 [0063]-[0064], a second signal strength of the second radio signal is within a predefined range such as 0 to -100dBM).

Regarding claim 5, Zhang, Abdelmoneum and Ledlie disclose all the elements of claim 3 as stated above wherein Ledlie further discloses the wireless fingerprint comprises:
a first weight for the first entry based on a variability of the historical signal strength of
the first computing device (Fig.4 [0038], a first weight for the first entry based on a variability of the histogram/historical for signal strength of the first radio signal within the predetermined range of frequencies/first signal strength range for identifying the matching wireless finger print and Fig.8-9 [0063]-[0064], a first signal strength of the first radio signal is within a predefined range such as 0 to 100); and
a second weight for the second entry based on a variability of the historical signal
strength of the second computing device (Fig.4 [0038], a second weight for the second entry based on a variability of the histogram/historical for signal strength of the second radio signal is within the predetermined range of frequencies/second signal strength range for identifying the matching wireless finger print and Fig.8-9 [0063]-[0064], a second signal strength of the second radio signal is within a predefined range such as 0 to -100dBM).

Regarding claim 8, Zhang discloses wherein a method for generating a wireless fingerprint associated with a target device (Fig.9A-D page 22 lines 1-22, sending/generating the dedicated fingerprint information for unlocking instruction/the wireless signal information associated with a target device such as the watch or the bracelet or a mobile phone and Fig.7-8&10 page 20 lines 25-28, generating the device name or MAC address/the wireless signal information for the unlocking instruction associated with a target device through the Bluetooth connection), the method comprising:
determining a computing device is paired with a target device (Fig.1-2 page 5 lines 23-24, determining the first electronic device 100 is establishing a Bluetooth connection/pairing with the second electronic device 200 based on the dedicated fingerprint information/ wireless signal information and Fig.5-6 page 14 lines 35-49, determining the pairing between a computing device and a target device and Fig.5-6 page 8 lines 27-32, the controller/command center of the first electronic device 100);
detecting wireless signal information associated with at least a first radio signal from a
first computing device and a second radio signal from a second computing device (Fig.8&9A-D page 21 lines 1-22, performing the trusted detection and signal strength detection associated with the first electronic device 100 that is verifying and detecting/ identifying the collected fingerprint information matches the dedicated fingerprint information via the Bluetooth connection signal strength);
generating, based on the detected wireless signal information, a wireless fingerprint
comprising (Fig.9A-D page 22 lines 1-22, sending/generating the dedicated fingerprint information for unlocking instruction/the wireless signal information and Fig.7-8&10 page 20 lines 25-28, generating the device name or MAC address/the wireless signal information for the unlocking instruction):
a first entry associated with the first computing device (Fig.9A-D page 17 lines 3-4, a first setting entry 226 associated with the first computing device and Fig.7-8 page 20 lines 31-35, the received signal strength indication (RSSI) of the received Bluetooth connection for the first setting entry); and
a second entry associated with the second computing device (Fig.9A-D page 17 lines 3-4, a second setting entry 227 associated with the second computing device and Fig.7-8 page 20 lines 31-35, the received signal strength indication (RSSI) of the received wireless Wi-Fi connection for the second setting entry); and
storing the generated wireless fingerprint in association with the target device (Fig.8&9-11 page 16 lines 3-4 to page 17 lines 1-2, storing the dedicated/generated fingerprint information for unlocking instruction associated with the second electronic device 200/target device).
	Even though Zhang discloses wherein determining a computing device is paired with a target device; and storing the generated wireless fingerprint in association with the target device, in the same field of endeavor, Abdelmoneum teaches wherein
determining a computing device is paired with a target device (Fig.1&5 [0029]-[0030], determining the wireless controller/computing device is establishing/pairing a wireless connection with the gaming console/target device); and storing the generated wireless fingerprint in association with the target device (Fig.1&5 [0029]-[0030], storing the captured/generated fingerprint sequence data in associated with the game console/ target device).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang to incorporate the teaching of Abdelmoneum in order to provide for enhancing biometric security. 
	It would have been beneficial to use the fingerprint sequence data which is compared to determine if it is valid. A fingerprint sequence data may be compared with another fingerprint sequence stored in memory. Further, orientation and tolerances may be specified for each fingerprint, such that a statistical match of a certain level may be required before a fingerprint sequence may be considered valid, and the fingerprint data sequence may be captured by a fingerprint sensor as shown in Fig.1, which may then be digitized by a processor inside a controller. The controller may then transmit the digital data to a console for processing and authentication as taught by Abdelmoneum to have incorporated in the system of Zhang to provide a secure way to log onto any game console or entertainment system using a fingerprint biometrics authentication sensor installed in a remote control or game controller of the console/entertainment system. (Abdelmoneum, Fig.1&5 [0029]-[0030] and Fig.1-2&5 [0033])
	Even though Zhang and Abdelmoneum discloses a first entry associated with the first computing device; and a second entry associated with the second computing device, in the same field of endeavor, Ledlie teaches wherein a first entry associated with the first computing device (Fig.8 [0063]-[0064], a first entry is the RSSI received signal strength in associated with the first computing device for a histogram/historical signal strength RSSI values being normalized or scaled so as to lie within a predefined range such as 0 to 100 and Fig.4 [0038], a first signal strength of the first radio signal is within the predetermined range of frequencies/first signal strength range for identifying the matching wireless finger print); and
a second entry associated with the second computing device (Fig.8 [0063]-[0064], a second entry is the RSSI received signal strength in associated with the second computing device for a histogram/historical signal strength RSSI values being normalized or scaled so as to lie within a predefined range such as 0 to -100dBM and Fig.4 [0038], a second signal strength of the second radio signal is within the predetermined range of frequencies/second signal strength range for identifying the matching wireless finger print).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang and Abdelmoneum to incorporate the teaching of Ledlie in order to result in improved localization for all users. 
	It would have been beneficial to use the RSSI values which may be normalized or scaled so as to lie within a predefined range, such as 0 to 100. For each space and for each signal source visible within the space, the processor 30 of one embodiment
constructs a histogram of the number (i.e., count) of signals received within the space from the respective signal source having respective RSSIs. The domain for each dimension may range from the maximum to the minimum detectable power range for the RSSI, such as from 0 to around -100 dBM as taught by Ledlie to have incorporated in the system of Zhang and Abdelmoneum to improve the fingerprint database. (Ledlie, Fig.4 [0038], Fig.8 [0060] and Fig.8 [0063]-[0064])

Regarding claim 9, Zhang, Abdelmoneum and Ledlie disclose all the elements of claim 8 as stated above wherein Zhang further discloses detecting the wireless signal information comprises generating a first sample of wireless signal information and a second sample of wireless signal information (Fig.1-2 page 8 lines 46-53, transmitting/generating audio communication sample, quantize and encode analog signals a first sample of wireless signal information and a second sample of wireless signal information through Bluetooth connection). Ledlie also discloses wherein generating the wireless fingerprint comprises: determining, for the first computing device, a first signal strength range for the first entry based on the first sample and the second sample (Fig.4 [0038], determining a first signal strength of the first radio signal is within the predetermined range of frequencies/first signal strength range for identifying the matching wireless finger print and Fig.8-9 [0063]-[0064], a first signal strength of the first radio signal is within a predefined range such as 0 to 100 based on the normalized or scaled of RSSI values); and
determining, for the second computing device, a second signal strength range for
the second entry based on the first sample and the second sample (Fig.4 [0038], determining a second signal strength of the second radio signal is within the predetermined range of frequencies/second signal strength range for identifying the matching wireless finger print and Fig.8-9 [0063]-[0064], a second signal strength of the second radio signal is within a predefined range such as 0 to -100dBM based on the normalized or scaled of RSSI values).

Regarding claim 10, Zhang, Abdelmoneum and Ledlie disclose all the elements of claim 9 as stated above wherein Ledlie further discloses the first entry is assigned a first weight based on a variability of the first signal strength range and the second entry is assigned a second weight based on a variability of the second signal strength range (Fig.4 [0038],  for signal strength of the first radio signal within the predetermined range of frequencies/first signal strength range for identifying the matching wireless finger print and Fig.8-9 [0063]-[0064], a first signal strength of the first radio signal is within a predefined range such as 0 to 100 and Fig.4 [0038], a second weight for the second entry based on a variability of the histogram/historical for signal strength of the second radio signal is within the predetermined range of frequencies/ second signal strength range for identifying the matching wireless finger print and Fig.8-9 [0063]-[0064], a second signal strength of the second radio signal is within a predefined range such as 0 to -100dBM).

Regarding claim 11, Zhang, Abdelmoneum Ledlie disclose all the elements of claim 8 as stated above wherein Ledlie further discloses determining the computing device is paired with the target device comprises receiving an indication of a manual pairing procedure (Fig.1-2 page 3 lines 33-36, manually entering the unlocking password or fingerprint information to unlock the electronic device for pairing procedure).

Regarding claim 12, Zhang and Ledlie disclose all the elements of claim 8 as stated above wherein Zhang further discloses the first radio signal is a Wi-Fi radio signal and the second radio signal is a Bluetooth radio signal (Fig.9A-D page 22 lines 1-22, sending/generating the dedicated fingerprint information for unlocking instruction/the wireless signal information associated with the first radio signal is a wireless Wi-Fi radio signal from the watch or the bracelet and the second radio signal is Bluetooth connection radio signal from a mobile phone, whereby the first electronic device 100 could also be a mobile phone and the second electronic device 200 may also be a door lock, car lock etc. containing a Bluetooth chip which is not limited such as short-range wireless communication connections, Wi-Fi connection, a ZigBee connection and so on).

Regarding claim 13, Zhang, Abdelmoneum and Ledlie disclose all the elements of claim 8 as stated above wherein Zhang further discloses the computing device is a controller device and the target device is a game console device (Fig.9A-D page 10 lines 51-55 to page 11 lines 1-30, the computing device is a controller device and the target device is a game console device in somatosensory game scenes).

Regarding claim 15, Zhang and Abdelmoneum disclose all the elements of claim 14 as stated above wherein Zhang further discloses the wireless fingerprint comprises:
a first entry associated with the first computing device (Fig.9A-D page 17 lines 3-4, a first setting entry 226 associated with the first computing device and Fig.7-8 page 20 lines 31-35, the received signal strength indication (RSSI) of the received Bluetooth connection); and
a second entry associated with the second computing device (Fig.9A-D page 17 lines 3-4, a second setting entry 227 associated with the second computing device and Fig.7-8 page 20 lines 31-35, the received signal strength indication (RSSI) of the received wireless Wi-Fi connection).
	Even though Zhang and Abdelmoneum discloses a first entry associated with the first computing device; and a second entry associated with the second computing device, in the same field of endeavor, Ledlie teaches wherein a first entry associated with the first computing device (Fig.8 [0063]-[0064], a first entry is the RSSI received signal strength in associated with the first computing device for a histogram/historical signal strength RSSI values being normalized or scaled so as to lie within a predefined range such as 0 to 100 and Fig.4 [0038], a first signal strength of the first radio signal is within the predetermined range of frequencies/first signal strength range for identifying the matching wireless finger print); and
a second entry associated with the second computing device (Fig.8 [0063]-[0064], a second entry is the RSSI received signal strength in associated with the second computing device for a histogram/historical signal strength RSSI values being normalized or scaled so as to lie within a predefined range such as 0 to -100dBM and Fig.4 [0038], a second signal strength of the second radio signal is within the predetermined range of frequencies/second signal strength range for identifying the matching wireless finger print).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Zhang and Abdelmoneum to incorporate the teaching of Ledlie in order to result in improved localization for all users. 
	It would have been beneficial to use the RSSI values which may be normalized or scaled so as to lie within a predefined range, such as 0 to 100. For each space and for each signal source visible within the space, the processor 30 of one embodiment
constructs a histogram of the number (i.e., count) of signals received within the space from the respective signal source having respective RSSIs. The domain for each dimension may range from the maximum to the minimum detectable power range for the RSSI, such as from 0 to around -100 dBM as taught by Ledlie to have incorporated in the system of Zhang and Abdelmoneum to improve the fingerprint database. (Ledlie, Fig.4 [0038], Fig.8 [0060] and Fig.8 [0063]-[0064])

Regarding claim 16, Zhang, Abdelmoneum and Ledlie disclose all the elements of claim 15 as stated above wherein Ledlie further discloses the first entry comprises a first signal strength range associated with a historical signal strength of the first computing device (Fig.8-9 [0063], a first entry comprises a first RSSI received signal strength indication of 5 and 7 in associated with a histogram/historical signal strength of the first computing device); and
the second entry comprises a second signal strength range associated with a historical
signal strength of the second computing device (Fig.8 [0063]-[0064], a second entry is a second RSSI received signal strength indication of 4 and 8 in associated with a histogram/historical of the second computing device).

Regarding claim 17, Zhang, Abdelmoneum and Ledlie disclose all the elements of claim 16 as stated above wherein Ledlie further discloses identifying the matching wireless fingerprint comprises determining that: a first signal strength of the first radio signal is within the first signal strength range (Fig.4 [0038], a first signal strength of the first radio signal is within the predetermined range of frequencies/first signal strength range for identifying the matching wireless finger print and Fig.8-9 [0063]-[0064], a first signal strength of the first radio signal is within a predefined range such as 0 to 100); and
a second signal strength range of the second radio signal is within the second signal
strength range (Fig.4 [0038], a second signal strength of the second radio signal is within the predetermined range of frequencies/second signal strength range for identifying the matching wireless finger print and Fig.8-9 [0063]-[0064], a second signal strength of the second radio signal is within a predefined range such as 0 to -100dBM).

Regarding claim 18, Zhang, Abdelmoneum and Ledlie disclose all the elements of claim 16 as stated above wherein Ledlie further discloses the wireless fingerprint comprises:
a first weight for the first entry based on a variability of the historical signal strength of
the first computing device (Fig.4 [0038], a first weight for the first entry based on a variability of the histogram/historical for signal strength of the first radio signal within the predetermined range of frequencies/first signal strength range for identifying the matching wireless finger print and Fig.8-9 [0063]-[0064], a first signal strength of the first radio signal is within a predefined range such as 0 to 100); and
a second weight for the second entry based on a variability of the historical signal
strength of the second computing device (Fig.4 [0038], a second weight for the second entry based on a variability of the histogram/historical for signal strength of the second radio signal is within the predetermined range of frequencies/second signal strength range for identifying the matching wireless finger print and Fig.8-9 [0063]-[0064], a second signal strength of the second radio signal is within a predefined range such as 0 to -100dBM).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nguyen et al. (U.S Patent No.: US 8858323 B2) teaches Mobile Gaming Devices for Use in a Gaming Network having Gaming and Non-gaming Zones.

Kashyap et al. (U.S Patent No.: US 9378634 B2) teaches Leveraging Neighbors’ Wireless Access Points in Wireless-Signal-Variation-Based Physical Intruder Detection Systems.

Zakaria (U.S Patent No.: US 9704318 B2) teaches System and Method for Accurately Sensing User Location in an IoT System.

Chan et al. (U.S Patent No.: US 9913092 B2) teaches Mitigating Signal Noise for Fingerprint-based Indoor Localization.

Mejegard et al. (Pub. No.: US 2015/0019280 A1) teaches Automated Operator-Equipment Pairing System and Method.

Palin et al. (Pub. No.: US 2015/0289124 A1) teaches Method, Apparatus, and Computer Program Product for Seamless Switching of Communication Connection.

Baxley et al. (U.S Patent No.: US 10122736 B2) teaches Ground and Air Vehicle Electromagnetic Signature Detection and Localization.

Meerbeek et al. (Pub. No.: US 2022/0264732 A1) teaches a Method and a Controller for Controlling a Group of Lighting Units.

Ledlie et al. (Pub. No.: US 2011/0269479 A1) teaches Method and Apparatus for On-Device Positioning Using Compressed Fingerprint Archives.

Wang et al. (U.S Patent No.: US 11,307,286 B2) teaches Wireless Fingerprint Reconstruction for Accurate Location Confirmation.

Liu et al. (Pub. No.: US 2014/0342754 A1) teaches Method and System for Positioning Wireless Device. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414